        Case 2:20-cv-01971-JHE Document 3 Filed 12/10/20 Page 1 of 2                   FILED
                                                                              2020 Dec-10 AM 11:13
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

                                    )
UNITED STATES OF AMERICA,           )
                                    )
     PLAINTIFF,                     )
                                    )
v.                                  )             Civil. No. 2:20-cv-01971-JHE
                                    )
STATE OF ALABAMA and                )
ALABAMA DEPARTMENT OF               )
CORRECTIONS,                        )
                                    )
     DEFENDANTS.                    )
____________________________________)

             REQUEST FOR SERVICE BY CERTIFIED MAIL

   Please serve the Defendants:

    Governor Kay Ivey, 600 Dexter Avenue, Montgomery, AL 36130

    Attorney General Steve Marshall, Attorney General’s Office, State of
     Alabama, 501 Washington Avenue, Montgomery, AL 36104

    Commissioner Jefferson S. Dunn, Alabama Department of Corrections, 301
     South Ripley Street, Montgomery, Alabama 36130-1501

    Carrie McCollum, Alabama Department of Corrections, 301 South Ripley
     Street, Montgomery, Alabama 36130-1501

    William R. Lunsford, Maynard Cooper & Gale, 655 Gallatin Street SW,
     Huntsville, AL 35801

by certified mail pursuant to Alabama Rule of Civil Procedure 4(i)(2) and Federal

                                        1
        Case 2:20-cv-01971-JHE Document 3 Filed 12/10/20 Page 2 of 2




Rule of Civil Procedure 4.



Dated December 10, 2020.

                                         /s/ Carla C. Ward
                                         CARLA C. WARD
                                         Assistant United States Attorney
                                         United States Attorney’s Office
                                         Northern District of Alabama
                                         1801 Fourth Avenue North
                                         Birmingham, Alabama 35203
                                         (205) 244-2185
                                         (205) 244-2181 (fax)
                                         carla.ward@usdoj.gov




                                     2
